Title: To James Madison from John Armstrong, 25 November 1813
From: Armstrong, John
To: Madison, James


        
          Dear Sir,
          Nov. 25th. 1813. Albany
        
        In W’s letter of the 15th. he requires instructions on the subject of the position he has chosen. I enclose copies of two letters to him, the one in anticipation—the other in reply. I but fear that the army will be hedged in, as during the last summer at Fort George, & exhibit again the novelty, as Prevost calls it, of a smaller force investing a larger & wearying out their strength & spirit by small attacks & constant alarms. From the moment troops think themselves inferior, they infallibly become so. To prevent this, we have a powerful motive to withdraw them—or to order them to advance. This last is but opposed by the season—which though now mild, may, in half an hour, become formidable & even fatal to any farther operation.
        Taking for granted that something must be said about the progress & events of the war on the land, I have assembled all I could on that subject & presented it briefly and truly. The enclosed letter from Mr. Campbel alludes to something important, but to what, I know not—as the hand-bill was forgotten. If a battle gained over the Creeks, it may be inserted somewhere in the progress of the climax. But alas! What a cap for this has been lost?
        I yesterday suggested the encrease of naval means in Lakes Champlain & Ontario—& (if we stay at Salmon river) in Lake Francis. They will be essential to the only plan of campaign we can persue with effect. Building may go on at Sacket’s harbor as usual, I shall have troops enough there to protect them.
        I wait only the arrival of the contractor, to make the necessary arrangements with him. He will be here to-day & on Saturday, I shall set out for Washington. With the highest respect I am sir, your obedt. & faithful servant
        
          John Armstrong
        
        
          I am pushed for time and have no copies & must defer sending the letters I mention, till to-morrow.
        
      